                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KEVIN WILSON,                                                :
                                                             :
                                     Petitioner,             :             CIVIL ACTION NO. 20-2883
                                                             :
         v.                                                  :
                                                             :
BARRY R. SMITH; THE DISTRICT                                 :
ATTORNEY OF THE COUNTY OF                                    :
PHILADELPHIA; and THE ATTORNEY                               :
GENERAL OF THE STATE OF                                      :
PENNSYLVANIA,                                                :
                                                             :
                                     Respondents.            :

                                                       ORDER

         AND NOW, this 7th day of May, 2021, after considering the petition for writ of habeas

corpus under 28 U.S.C. § 2254 filed by the petitioner (Doc. No. 1), the response in opposition to

the petition for writ of habeas corpus (Doc. No. 7), the state court record, and United States

Magistrate Judge Richard A. Lloret’s report and recommendation (Doc. No. 13); and no party

having filed objections to the report and recommendation; accordingly, it is hereby ORDERED

as follows:

         1.       The clerk of court is DIRECTED to remove this action from civil suspense and

return it to the court’s active docket;

         2.       The Honorable Richard A. Lloret’s report and recommendation (Doc. No. 13) is

APPROVED and ADOPTED; 1


1
  Since neither party filed objections to Judge Lloret’s report and recommendation, the court need not review the report
before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better practice is for
the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As such, the court
will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (“In the absence
of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation for clear error.”
(internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed Judge Lloret’s
report for plain error and has found none.
        3.       The petition for writ of habeas corpus (Doc. No. 1) is DISMISSED and DENIED;

        4.       The petitioner has not made a substantial showing of the denial of a constitutional

right and is therefore not entitled to a certificate of appealability, 28 U.S.C. § 2253(c)(2); 2 and

        5.       The clerk of court shall mark this case as CLOSED.


                                                              BY THE COURT:



                                                              /s/ Edward G. Smith
                                                              EDWARD G. SMITH, J.




2
 See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (explaining requirements for obtaining certificate of appealability
under section 2253(c)(2)).


                                                         2
